Citation Nr: 0810629	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  05-10 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for defective vision in 
the left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his daughters, P. T. and L. B.  


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
January 1946.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

After advancing it on the docket, the Board remanded this 
case in August 2007 for further development.

The record shows that service connection was originally 
established for blindness in the left eye in February 1946, 
and that an initial 30 percent rating was assigned.  In April 
1947, however, the RO determined the initial rating was 
clearly and unmistakably erroneous.  The revised decision was 
based upon the veteran's service medical records (SMRs), 
which showed that at the time of his induction into the 
military, he could only count fingers at one foot distance 
using his left eye, and that at the time of his separation 
from the military he could only perceive light in this eye.  
The RO reduced the rating for his left eye disability to the 
noncompensable, i.e., zero percent level based upon the 
degree his disability was aggravated by his military service, 
meaning the degree of additional disability he had above that 
existing prior to entering the military.  See 38 C.F.R. 
§ 4.22 (2007).  His disability evaluation has remained 
noncompensable since that April 1947 decision.  

In support of his claim for a higher rating for this 
disability, the veteran and his daughters submitted evidence 
and testified at a Travel Board hearing that he did not have 
a left eye disability prior to entering the military.  The 
undersigned Veterans Law Judge advised them at the hearing 
that, if they wanted to contest the April 1947 RO decision, 
the veteran or his representative needed to submit a separate 
claim alleging clear and unmistakable error (CUE) in that 
earlier decision in order to collaterally attack it and 
possibly see it overturned.  See 38 C.F.R. § 3.105(a).  


There is no indication the veteran has specifically alleged 
CUE in the April 1947 RO decision, and therefore, the Board 
cannot address whether the April 1947 decision was correct.  
The only issue before the Board is whether his left eye 
disability meets the criteria for a higher, compensable 
rating.  As it stands, his noncompensable evaluation means 
the RO determined his pre-existing eye disability was no 
worse after his military service than it was prior to his 
enlistment.  


FINDING OF FACT

The veteran's left eye disability was not aggravated to a 
compensable degree by his in-service eye injury.  


CONCLUSION OF LAW

The criteria are not met for a compensable rating for the 
left eye disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.306, 4.1-4.7, 4.20, 4.21, 4.84a, Diagnostic 
Code (DC) 6009 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of letters dated in March 
2003, February 2005, and August 2007, the RO and Appeals 
Management Center (AMC) advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Consider also that the RO issued a VCAA notice letter prior 
to initially adjudicating the claim, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
March 2003 VCAA letter did not specifically ask the veteran 
to provide any evidence in his possession pertaining to his 
claim. Id. at 120-21.  However, the more recent February 2005 
VCAA letter did make this specific request, and, in any 
event, VA's Office of General Counsel has indicated requiring 
VA include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and, 
therefore, not binding on VA.  See VAOPGCPREC 1-2004 (Feb. 
24, 2004) (OGC discussed this in response to the holding in 
Pelegrini v. Principi, 17 Vet. App. 183 (2002) (Pelegrini I), 
but the Court used basically the same language in Pelegrini 
II, so it is equally applicable).  The Board is bound by the 
precedent opinions of VA's General Counsel, as the Chief 
Legal Officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

It equally deserves mentioning that, since providing the 
additional VCAA notice in February 2005 and August 2007, the 
RO (AMC) has gone back and readjudicated the claim in the 
January 2008 supplemental statement of the case (SSOC), 
considering the additional evidence that had been received 
since the initial rating decision in question, statement of 
the case (SOC), and prior SSOC.  This is important to point 
out because the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) recently held that a 
SOC or SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, No. 07-7130 (Fed. 
Cir. Sept. 17, 2007) (Mayfield IV).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The RO has ultimately provided all notice required by § 
5103(a).  Therefore, any failure to make specific request in 
the initial, March 2003 VCAA letter is 
non-prejudicial, i.e., harmless error.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102.  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, because the Vasquez-Flores decision was not issued 
until very recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  And, as mentioned, 
in Sanders and Simmons, the Federal Circuit Court held that 
this type of notice error is presumed prejudicial and that it 
is incumbent upon VA, not the veteran, to show why the error 
is nonprejudicial.  VA can show the error is harmless by 
demonstrating why it does not affect the essential fairness 
of the adjudication.  To do this, VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, No. 05-
0355, slip op. at 9 (U.S. Vet. App. January 30, 2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the veteran's left eye disability were provided in the 
February 2005 SOC.  A reasonable person could be expected to 
read and understand these criteria, and that evidence to show 
his disability met the requirements for a higher rating 
was needed for an increase to be granted.  Also keep in mind 
his claim was readjudicated twice, in the July 2005 and 
January 2008 SSOCs, after additional evidence was received.  
So, as already alluded to, those readjudications effectively 
"cured" the inadequate notice or lack of notice prior to 
the initial adjudication of his claim.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted in this case by the following:  (1) based 
on the communications sent to the veteran over the course of 
this appeal, he clearly has actual knowledge of the evidence 
he is required to submit; and (2) based on his contentions 
and the communications provided to him by VA over the course 
of this appeal, he is reasonably expected to understand from 
the notices provided what was needed.  

It further deserves mentioning that, in a March 2006 letter, 
the veteran was informed of the disability rating and 
effective date elements of his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

With respect to the duty to assist, the RO obtained the 
veteran's service medical records, VA medical records, 
private medical records, and the reports of his 
VA compensation examinations.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its August 
2007 remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998).  



Increased Evaluation Claim

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  A recent decision of the Court has 
held that in determining the present level of a disability 
for any increased-evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  



The veteran asserts that he is entitled to a higher rating 
for his service-connected left eye disability, currently 
assigned a noncompensable evaluation by analogy under 
Diagnostic Code (DC) 6099-6009, for an unhealed injury of the 
eye.  38 C.F.R. §§ 4.20, 4.84a.  

Under DC 6009, the rater is instructed to rate the disability 
from 10 to 100 percent based upon impairment of visual acuity 
or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional 10 percent during 
continuance of active pathology.  The minimum available 
rating during active pathology is 10 percent.  38 C.F.R. 
§ 4.84a.  

The veteran's induction physical examination from December 
1942 indicates that, using his left eye, he could only count 
an examiner's fingers from one foot away.  A pre-existing 
injury or disease will be considered to have been aggravated 
during service when there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  



In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 
2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  This holding replaced the previous standard under 
38 C.F.R. § 3.304(b), which had required that if a condition 
was not noted at entry but was shown by clear and 
unmistakable evidence to have existed prior to entry, the 
burden then shifted to the claimant to show that the 
condition increased in severity during service.

In this case, the presumption of soundness is rebutted 
because it is expressly noted in the report of the veteran's 
December 1942 military entrance examination that he could 
only count the fingers of the examiner from one foot away 
with his left eye.  Therefore, there is clear and 
unmistakable evidence that his disability existed prior to 
service.  The issue before the Board is to what extent his 
injury in service aggravated this pre-existing disability - 
and, more to the point, whether he has a compensable degree 
of visual loss over and beyond the extent of decreased vision 
he had prior to service.  

In August 2007, the Board remanded this case so the veteran 
could undergo a VA eye examination with the specific purpose 
of determining whether his 
in-service left eye injury aggravated his pre-existing left 
eye disability.  He had the VA eye examination in November 
2007.  The examiner reviewed the veteran's claims folder and 
service medical records prior to the examination, and noted 
that the veteran's left eye was documented as amblyopic prior 
to entering the military, and was later reported to have been 
"aggravated by old slight wound [sic]" when he was hit by a 
splinter from his rifle in March 1945.  

The examiner noted the veteran's condition had been stable 
since the onset of the disability, and that he was not 
receiving current treatment.  The record showed that he had a 
minor surgical procedure in service to remove a steel foreign 
body from his left eye.  He complained of intermittent 
burning and watering in his left eye.  His corrected far 
vision in his left eye was 20/400, and his corrected near 
vision was light perception without projection.  He could not 
detect hand motion or count fingers at any distance.  

Upon examination, the veteran had a mild cataract in his left 
eye, and a 1 square millimeter superior central corneal 
stromal scar, just off the visual axis.  His fundoscopic 
examination was normal.  The optic nerve was normal with no 
pallor.  The blood vessels were normal, and there was mild 
mottling of the macula in both eyes.  The fundus was normal. 
There was nuclear sclerosis of the left eye.  There was 
decreased tear break up time in both eyes, worse in the left.  
No papillary defects were noted.  

When his left eye was dilated and his right eye completely 
occluded, the veteran stated that he could see the large 
"E" on the vision chart, which indicated that his corrected 
far vision was 20/400.  The examiner diagnosed the veteran 
with amblyopia of the left eye and stated that the small off-
axis corneal scar did not cause for vision loss.  The 
examiner further stated that the scar is the only residual 
from the veteran's in-service trauma, and that it would not 
explain his reported light perception [only] vision.  

As instructed in the August 2007 remand, the examiner 
provided an assessment of the current severity of the 
veteran's left eye disability, over and above the level of 
impairment he had prior to entering service.  The examiner 
stated the veteran's corrected far vision of 20/400 was the 
same as documented in June 1944, prior to his eye injury.  
The corneal scar that remained from the injury was small and 
off axis.  The examiner stated that the scar "would not 
correlate with any decreased acuity and definitely not light 
perception acuity."  Further, there was no afferent 
papillary defect and the optic nerve showed no pallor or any 
sign of traumatic optic neuropathy, and his macula in his 
left eye had a similar appearance to the macula in his right 
eye.  There was a mild cataract in his left eye, which 
"could" have caused mildly decreased acuity, but it would 
not account for the light perception vision.  


The examiner concluded the veteran's measured vision of 
20/400 was consistent with his acuity prior to the in-service 
injury, and that the acuity correlated with all objective 
findings, while the acuity of light perception did not 
correlate with objective findings.  

VA treatment records do not show any specific treatment for 
the veteran's left eye disability.  In March 2006, he saw a 
VA ophthalmologist, who noted that the veteran had a corneal 
scar in his left eye, and that he had probably amblyopia and 
decreased vision prior to the trauma.  He was also diagnosed 
with a cataract.  A March 2005 VA treatment record also 
indicated he had amblyopia prior to the military trauma.  

In July 2005, the veteran also had a VA eye examination.  But 
the Board remanded this case in August 2007 because that 
prior examination was deemed insufficient, as the examiner 
did not review the veteran's claims file and, instead, relied 
on his self-reported medical history.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1995); LeShore v. Brown, 8 Vet. 
App. 406 (1995); cf. Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (a medical opinion is "immaterial" where there is no 
indication that the physician reviewed relevant service 
medical records or any other relevant documents that would 
have enabled him to form an opinion ... on an independent 
basis); see also Owens v. Brown, 7 Vet. App. 429 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  See, too, 
38 C.F.R. § 4.2 (2007) ("[i]f a diagnosis is not supported 
by the findings on the examination report or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.")  

The veteran's self-reported history that his left eye vision 
was normal prior to his injury in service directly conflicts 
with his service medical records - including the report of 
his military entrance physical evaluation, which the examiner 
did not have the opportunity to review.  Therefore, the 
examination report is not sufficient for rating purposes, as 
the examiner did not review relevant records.  See, e.g., 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005) and Coburn v. 
Nicholson, 19 Vet. App. 427 (2006) (indicating the Board may 
not disregard a medical opinion solely on the rationale that 
it was based on a history given by the veteran, but may 
discount the probative value of the opinion if, as here, the 
Board finds the veteran's statements that formed the basis of 
the opinion lacking credibility).

Consequently, the Board finds the report of the more recent 
November 2007 VA examination far more probative, and it 
provides significant evidence against the veteran's claim.  
The examiner reviewed the veteran's claims file and 
service medical records and provided an opinion based on all 
relevant information of record.  He concluded the veteran's 
injury in service, resulting in a corneal scar, did not 
aggravate his previously existing amblyopia of the left eye.  
And absent probative medical evidence to the contrary, the 
Board must find that the preponderance of the evidence is 
against his claim.  That is to say, when subtracting out the 
extent of his disability prior to the injury in question 
during service, the veteran does not have the required visual 
impairment or field loss, pain, 
rest-requirements, or episodic incapacity, etc., to support 
assigning a compensable rating for his left eye disability 
under DC 6099-6009.

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Also, at no time since filing his current claim, or even 
within one year prior, has the veteran had more than 
noncompensable left eye disability.  So the Board may not 
"stage" his rating under Hart.  

Finally, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  


According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for a compensable rating for the left eye 
disability is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


